204 Ga. App. 795 (1992)
420 S.E.2d 824
FRAZIER
v.
THE STATE.
A92A1397.
Court of Appeals of Georgia.
Decided July 2, 1992.
*796 John V. Lloyd, for appellant.
Spencer Lawton, Jr., District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was convicted of aggravated assault and possession of a firearm by a convicted felon and now appeals. Held:
In his sole enumeration of error, defendant contends the jury should not have been impaneled because he was not arraigned and did not waive arraignment. This contention is without merit. "The right of formal arraignment and plea will be conclusively considered as waived, where the defendant goes to trial before the jury on the merits, and fails, until after verdict, to bring to the attention of the court that he has not been formally called upon to enter a plea to the indictment. [Cits.]" Waller v. State, 2 Ga. App. 636 (1) (58 S.E. 1106). See also Gravitt v. State, 53 Ga. App. 353 (185 S.E. 594).
Judgment affirmed. Sognier, C. J., and Cooper, J., concur.